Citation Nr: 1105270	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot/ankle 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

The Veteran requested a travel Board hearing in June 2007; 
however, he withdrew this request in April 2008 and instead 
indicated that he wanted a formal RO hearing.  See 38 C.F.R. 
§ 20.704 (2010).  The Veteran testified at a formal RO hearing in 
November 2008; a transcript of the hearing has been associated 
with the claims file.  

The Board remanded the case to the RO for further development in 
March 2010 and October 2010.  The Board specifically instructed 
the RO to provide the Veteran an examination in accordance with 
its directives and to readjudicate the claim.  In November 2010, 
the Veteran was provided a pertinent examination and his claim 
was readjudicated in a December 2010 supplemental statement of 
the case (SSOC).  As discussed in detail below, the Board finds 
that there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  The case has been returned to the Board for review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence establishes that tinea pedis is 
etiologically related to active service.

2.  Peripheral neuropathy of the bilateral feet and bilateral 
calcaneal enthesopathy are not shown to be etiologically related 
to active service.

3.  Bilateral ankle arthritis is not shown to be etiologically 
related to active service.

CONCLUSIONS OF LAW

1. Tinea pedis was incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2010).

2.  A bilateral foot/ankle disorder (other than tinea pedis) was 
not incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 4.87 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a June 2005 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A July 2007 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing the 
fully compliant notice in a July 2007 letter.  The RO 
readjudicated the case in a December 2008 statement of the case 
(SOC).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that an SOC or SSOC can constitute 
a "readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA notice 
is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Id.  There 
is no indication that any notice deficiency reasonably affects 
the outcome of this case.  

The Veteran's VA treatment records, VA examinations, lay 
statements, and an RO hearing transcript have been associated 
with the claims file.  The Board notes correspondence from the 
National Personnel Records Center (NPRC) indicates that the 
Veteran's service treatment records were destroyed in a fire and 
could not be reconstructed.   A February 2006 memorandum 
indicates that all efforts to obtain needed military information 
had been exhausted and further attempts would be futile.  Based 
on these facts, the RO found that the records were not available.  
The Veteran was afforded VA examinations in July 2010 and 
November 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that cumulatively, the VA 
examinations obtained in this case are adequate as they are 
predicated on a review of the claims folder and medical records 
contained therein; include a comprehensive examination 
identifying all current diagnoses pertaining to the feet and 
ankles; contain a description of the history of the disability at 
issue; document and consider the Veteran's complaints and 
symptoms; and contain an clear opinion on the etiology of the 
Veteran's identified diagnoses along with reasons and bases for 
the opinions rendered with consideration of the lay evidence of 
record.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2010).  

The Board notes that in a January 2011 statement, the Veteran's 
representative contends that the November 2011 VA examination was 
inadequate and did not comply with the Board's October 2010 
remand order with respect to addressing the Veteran's bilateral 
ankle disorder.  The Board has reviewed the examination report.  
The VA examiner opined that the Veteran's current left ankle 
symptoms were associated with an ankle fracture occurring in 2008 
making it less likely than not caused by any foot condition; and 
his bilateral ankle arthritis could not be etiologically 
attributed to the Veteran's claims of having ill-fitting boots in 
service.  The Board finds that the VA opinion sufficiently 
addresses the Board remand order which, in pertinent part, 
requested an opinion with respect to whether the Veteran's ankle 
problems had their onset in service or were otherwise related to 
active duty.  The VA examiner clearly indicated that the 
Veteran's current left ankle symptoms were not incurred in 
service, and clearly indicated that his bilateral ankle arthritis 
was not otherwise related to the Veteran's claimed in-service 
foot complaints.  The VA examiner provided reasons and bases for 
his conclusion, noting the intercurrent ankle fracture in 2008; 
and finding that bilateral ankle arthritis cannot be 
etiologically related to ill-fitting boots.  The Board finds that 
the VA examiner substantially complied with the terms of the 
October 2010 remand order.  See Stegall v. West, 11 Vet. App. 
268, 270 (1998).  The Board finds that a remand for a new 
examination to again address whether the Veteran's ankle problems 
had their onset in service, as requested by the Veteran's 
representative, would be redundant.    See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (noting that remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   There is no 
other competent medical evidence of record which otherwise 
indicates that the Veteran's bilateral ankle arthritis is 
etiologically related to service.  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  As noted above, the Veteran declined to have a personal 
hearing before a Veterans Law Judge.  Therefore, the duties to 
notify and assist have been met.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As discussed above, the Veteran's service treatment records are 
not available in this case.  The RO made efforts to obtain the 
Veteran's service treatment records.  A December 2005 
correspondence from the NPRC shows that the Veteran's records 
were unavailable due to a fire.  In February 2006, the RO found 
that all efforts to obtain service treatment records had been 
exhausted and further attempts would be futile.  As such, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in developing 
a claim, and to explain its decision when the Veteran's medical 
records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 
(1995). Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all 
the evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Veteran contends that he has a current bilateral foot 
disability due to the issuance of ill-fitting boots in service.  
In a July 2005 statement, the Veteran reported that he was issued 
brown boots by the Army which had to be dyed black.  He indicated 
that he subsequently noticed a rash on both feet up to the 
ankles.  He stated that he was told by an Army doctor that the 
rash was due to the black dye.  The Veteran indicated that he 
continued to complain to doctors in service about his boots being 
too small, and that he continued to have a rash on his feet.  The 
Veteran reported that after service, his family doctor referred 
him to a skin specialist for the rash on his feet.  He reported 
that he was given an ointment for the rash.  He stated, with 
respect to his foot pain, that a doctor told him to take over-
the-counter pain medication and to check in with him.  He 
indicated that he stopped seeing specialists, and continued to 
take Tylenol for pain.  The Veteran reported that his current 
treatment was at VA.  

In a February 2008 statement, the Veteran indicated that he was 
seen while stationed in Germany due to problems with his new 
boots.  He was told by doctors that they just need to be broken 
in.  He submitted an article from Readers Digest addressing the 
proper fit of shoes.  He cited a portion of the article which 
states that plantar fasciitis, or an inflammation of the planter 
fascia, could be caused by exertion such as from overuse from 
running, marching, and carrying extra weight like a rucksack.  
The Veteran asserted that he did all of this while in basic 
training and asserted that his problems were due to wearing the 
wrong size or the wrong kind of footwear in service.
  
The Veteran reported during his November 2008 RO hearing that in 
civilian life, he wore a size 7.5 3E shoe, and he reported that 
he was issued boots sized at 8 2E in service.  He indicated that 
he went to military doctors about pain in his feet during basic 
training on two or three occasions, and was told that the shoes 
would loosen up.  The Veteran indicated that he was issued arch 
supports while stationed in Germany and that they did not help.  
The Veteran reported that he was diagnosed with diabetes around 
2000, and he was diagnosed with peripheral neuropathy about a 
year and a half later at VA.  He indicated that he had a diabetic 
foot examination at VA, but reported that he had never seen a 
specialist for his foot problems.  He also noted that he broke 
his ankle and had it x-rayed at VA.  The Veteran's step-daughter 
reported during the RO hearing, that he Veteran was always 
complaining about his feet hurting, and that he attributed his 
foot problems to improper footwear in service.  The Veteran 
reported that he had been experiencing pain in the feet prior to 
his diagnosis of diabetes mellitus.  

The Veteran has reported in several statements that he complained 
of bilateral foot pain in service secondary to the issuance of 
ill-fitting boots.  He has also indicated that he has had foot 
pain since his separation from service.  The Board notes that the 
Veteran did not identify any specific complaints relating to 
ankle pain in service, or shortly after his separation from 
service.  The Veteran has reported that he had a rash on his feet 
and ankles in service.  He indicated that he was prescribed an 
ointment for treatment of this rash shortly after service.  

With regard to lay evidence, the Board must initially evaluate if 
the evidence is competent.  If so, credibility must be assessed.  
The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran, as a lay person, has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Likewise, other lay persons are only competent to report what 
they have observed.   

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Tinea Pedis

In the present case, the Veteran is competent to report 
experiencing a rash on the feet and ankles in service.  The 
Veteran is capable of identifying such symptomatology.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also 
competent to identify treatment for a rash on his feet after his 
separation from service.  The Veteran's service treatment records 
are not available; however, there is no indication that the 
Veteran is not credible in these reports.  

A November 2010 VA examination for skin diseases shows that the 
Veteran has current diagnoses of onychomycosis and tinea pedis.  
The VA examiner had reviewed the claims file.  She noted that the 
Veteran reported that in 1957, he was diagnosed with tinea pedis 
during active duty after wearing boots.  His skin symptoms 
included foot erythema and scaling.  The Veteran was noted to 
have a diagnosis of onychomycosis, with the onset of toenail 
thickening and darkening for the last two years.  His skin 
symptoms included toenail thickening and yellowing.  The VA 
examiner found, based on the available evidence, to include the 
Veteran's self-reports, that his tinea pedis was related to an 
in-service rash.  The VA examiner provided reasons and bases for 
her opinion, based on medical research, noting in part that hot, 
humid, and tropical environments, the prolonged use of occlusive 
footwear, and the resulting complications of hyperhidrosis and 
maceration, were risk factors for all types of tinea pedis.    

A November 2010 VA examination shows that the Veteran has a 
current diagnosis of tinea pedis.  The Veteran has provided 
competent and credible evidence identifying the presence of a 
skin rash on his feet in service and shortly after service and a 
VA examiner has opined that the Veteran's skin rash in service 
was at least as likely as not related to service.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the service connection for tinea pedis is warranted.   See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).  

The Board notes that onychomycosis was not shown to have been 
incurred in service.  The Veteran's November 2010 VA examination 
shows that he Veteran had the onset of toenail thickening and 
darkening due to onychomycosis just two years prior to the time 
of the November 2010 VA examination. 
 
Bilateral Foot and Ankle Disability

The Veteran is shown by medical evidence of record to have 
currently diagnosed diabetic neuropathy of the bilateral feet, 
bilateral calcaneal enthesopathy of the bilateral feet, and 
arthritis of the bilateral ankles.  

VA treatment records dated from 2001 to 2010 reflect a current 
diagnosis of peripheral neuropathy secondary to diabetes mellitus 
type II.  Diabetic foot examinations in 2002 and 2003 revealed 
mild sensory deficits of both plantar areas of the feet.  

VA treatment records show that the Veteran was seen in March 2008 
in the emergency room for left ankle and left lower leg pain.  It 
was noted that approximately one week prior, the Veteran tripped 
and fell.  A physical examination was completed.  The Veteran had 
a large amount of swelling in the left ankle and very limited 
range of motion secondary to pain.  X-rays were reviewed and the 
Veteran was assessed with a probable fracture of the left ankle 
and left foot.  In June 2008, the Veteran was seen for a follow-
up for a left medial malleous fracture and fifth metatarsal 
fracture.  The Veteran had been ambulating with a CAM walker 
boot.  He took Tylenol for pain, but needed little.  On 
examination, the Veteran reported that he was comfortable with 
walking without the boot.  VA treatment records do not reflect 
any other complaints relating to the feet or ankles.  

The Veteran has not identified any other medical evidence of a 
bilateral foot or ankle disability dating from his July 1959 
separation from service to present. 

A July 2010 VA examination included a review of the claims file.  
The Veteran reported that he fell and broke his left ankle two 
years prior.   He had symptoms of pain for overcompensating for 
his injury.  Additionally, the Veteran reported having symptoms 
of pain, swelling, heat, redness, stiffness, fatigability, and 
weakness in the bilateral feet.  He reported that he was unable 
to stand for more than a few minutes and was unable to walk more 
than a few yards.  The Veteran used a cane, walker, and 
wheelchair.  A physical examination of the feet showed no 
evidence of swelling, instability, weakness, or abnormal weight 
bearing.  The Veteran had evidence of painful motion and 
tenderness along the planter fascia and heels to palpation.  The 
Veteran had no skin or vascular foot abnormalities.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones, and there was no muscle atrophy of the feet.  The 
Veteran's gait was antalgic with poor propulsion.  The Veteran 
needed a cane due to frequent falls.  X-rays revealed no change 
from prior studies of the feet.  An old fracture of the fifth 
metatarsal was noted.  The Veteran was diagnosed with a status 
post fracture of the fifth metatarsal and diabetic neuropathy of 
both feet.  

A physical examination revealed symptoms of giving way, 
instability, pain, stiffness, weakness, incoordination, decreased 
speed of joint motion, and inflammation in the left ankle.  The 
Veteran had numbness in both feet and ankles to about the level 
of the mid-calf.  The VA examiner found that this was probably 
related to the Veteran's diabetes mellitus.  He had pain at rest 
and diminished sensation and tingling in the bilateral feet and 
ankles.  VA x-rays taken in 2008 revealed stable cortical 
irregularity of the distal medial malleolus likely representing 
an old fracture, stable calcaneal spurring, and degenerative 
changes in the ankle.  

The VA examiner did not provide an opinion as to whether the 
Veteran's current foot and ankle complaints were related to 
service, stating that he could not resolve the issue without 
resort to mere speculation given the fact that no service records 
were available.  However, based on the available private medical 
records and VA treatment records, the VA examiner opined that 
much of the Veteran's current complaints were related to his 
diabetes and neuropathy.   

A November 2010 VA examination included a review of the claims 
file.  The Veteran reported that he had the gradual onset of pain 
in the bilateral feet in service.  He attributed pain to wearing 
shoes that were too small.  The Veteran reported that no 
treatment was given in service.  The Veteran was seen by his 
family doctor and a specialist after discharge.  He was not sure 
of the diagnosis but was treated with hot soaks and massage.  

The Veteran had pain in the bilateral feet.  He used a cane, 
walker, and a wheelchair for balance problems and he wore wide 
shoes.  The Veteran had a history of diabetes with peripheral 
neuropathy involving the feet.   A physical examination shows 
that there was no evidence of painful motion, swelling, 
instability, weakness, or abnormal weight bearing in the 
bilateral foot.  The Veteran had diffuse tenderness over all 
aspects of the bilateral feet and mild dependent rubor.  He was 
also found to have dysesthesia of the bilateral feet.  July 2010 
x-rays of the bilateral feet were reviewed.  There were no 
fractures identified.  Bony alignment was anatomic and joint 
spaces were preserved.  The Veteran had bilateral plantar 
calcaneal spurs and mild osteopena.  The Veteran was diagnosed 
with diabetes with neuropathy of the bilateral feet.  

The Veteran was noted to have injured his left ankle falling over 
a coffee table three years prior with a diagnosed left ankle 
fracture.  He was treated with a boot and wheelchair, and then 
was issued a walker, and then a cane.  The Veteran had pain in 
the left ankle.  The Veteran had abnormal motion and instability 
with normal symmetrical alignment in the bilateral ankles.   X-
rays of the bilateral ankles taken in July 2010 revealed 
osteoarthritis, suspect prior trauma of the right ankle, and 
vascular calcifications.  He was diagnosed with bilateral ankle 
arthritis. 

The VA examiner opined that it was less likely as not that the 
Veteran's foot and ankle problems were permanently aggravated by 
tight boots in service.  In this regard, the VA examiner reasoned 
that the Veteran's current bilateral foot status  was 
unremarkable except for his diagnosis of diabetic peripheral 
neuropathy, and bilateral calcaneal enthesopathy by x-ray which 
was not painful or tender by examination.  The Veteran's left 
ankle symptoms were found to be due to a fall and a documented 
left ankle fracture in 2008.  The Veteran's fall was noted to be 
associated with hitting a coffee table and with a history of poor 
balance, making it less likely as not caused by any foot 
condition.  The VA examiner noted that the Veteran had bilateral 
ankle arthritis, but opined that arthritis could not be 
etiologically attributed to ill-fitting boots.

The Veteran is currently diagnosed with peripheral neuropathy of 
the bilateral feet, bilateral calcaneal enthesopathy, and 
arthritis of the bilateral ankles.  The Veteran has reported 
experiencing foot pain throughout service related to his ill-
fitting boots; and he reported experiencing pain since service.  
The Board finds that the Veteran is competent and credible in his 
reports of noticing foot pain in service.  The Veteran, however, 
is not competent to diagnose to a current foot or ankle 
disability; or to relate such a diagnosis to his foot pain in 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Although the Veteran has attested to the continuity of his 
bilateral foot symptomatology; the Board finds that the Veteran's 
statements in this regard may not be credible, given that the 
objective medical evidence in this case does not establish any 
clinical evidence of a chronic disability of the feet to which 
the Veteran's foot pain may be attributed other than diabetic 
peripheral neuropathy.  The Veteran was diagnosed with diabetic 
peripheral neuropathy in 2001.  He was also found to have 
bilateral calcaneal enthesopathy at the time of a November 2010 
VA examination; however, this was noted to be non-painful or non-
symptomatic.  The Veteran's lay assertions are not competent or 
sufficient to establish that the Veteran's current peripheral 
neuropathy or calcaneal enthesopathy are related to his in-
service foot complaints.  Furthermore, the Board finds that the 
Veteran's complaints of pain in service and thereafter are not 
competent or sufficient to establish the presence of any other 
currently diagnosed foot disability.  In that regard, although 
the Veteran has identified the issuance of improper footwear as 
the cause of his current bilateral foot pain, and he has 
submitted a magazine article, identifying overuse or exertion as 
a cause of plantar fasciitis; the Veteran is not shown to have 
currently diagnosed planter fasciitis.  There is no clinical 
evidence of a diagnosed bilateral foot disability until 2001, at 
which point the Veteran was assessed with diabetic peripheral 
neuropathy.  Diabetic peripheral neuropathy is not shown to be 
related to service and is instead shown to be related to the 
Veteran's diabetes mellitus which was diagnosed around 2000.

Despite the Veteran's contentions of experiencing bilateral foot 
pain even before his diagnosis of diabetes, there is no clinical 
evidence of record establishing a currently diagnosed bilateral 
foot disability, other than peripheral neuropathy, to which his 
current pain can be attributed to.  The Court has held that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Although the Veteran has 
identified foot pain in service and shortly thereafter; he does 
not have competent and credible medical evidence of a currently 
diagnosed disability to which this pain may be attributed to.  
The Board finds that the absence of any identified treatment for 
a bilateral foot disability for over 40 years since the Veteran's 
separation from service is probative in this regard and weighs 
against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the November 2010 VA opinion provides the most probative evidence 
of record with respect to the Veteran's current diagnosis and the 
etiology of that diagnosis.  The medical evidence reviewed and 
discussed by the examiner was factually accurate.  The Veteran's 
medical history was noted, and his own reports as to his history 
of foot pain in service were also noted and considered in the VA 
examiner's opinion.  Based on all the evidence and on his 
expertise, the examiner provided a clear opinion based on 
objective medical evidence of record.  The Board notes that while 
the July 2010 VA examiner did not provide a conclusive opinion as 
to the etiology of the Veteran's currently diagnosed foot and 
ankle disabilities; he did opine that the Veteran's current 
problems were related to diabetic neuropathy.  The Board finds 
that this opinion is probative and lends further weight to the 
November 2010 VA examiner's conclusion.  In the present case, 
there is simply no medical evidence which shows that currently 
diagnosed peripheral neuropathy, calcaneal enthesopathy, or 
bilateral arthritis of the ankles are related to the Veteran's 
in-service complaints of foot pain secondary to ill-fitting 
boots.  Furthermore, in light of the probative medical evidence 
on the issue, the Board finds that the Veteran's lay statements, 
with respect to etiology, are of little probative value.  
Therefore, the Board finds that service connection for a 
bilateral foot/ankle disability, other than tinea pedis, is not 
warranted.

Although lay statements indicate that the Veteran had bilateral 
foot problems while in service, the Veteran's currently diagnosed 
diabetic neuropathy of the feet and calcaneal enthesopathy was 
not incurred in service.  Bilateral ankle arthritis was not 
incurred in service.  Competent medical evidence in this case 
shows that the Veteran was not diagnosed with diabetic neuropathy 
or bilateral ankle arthritis until over 40 years after his 1959 
separation from service.  He was first found to have calcaneal 
enthesopathy, which was non-painful, during his more recent VA 
examinations.  Despite the Veteran's reports, there is no 
chronicity of symptomatology shown by medical evidence for over 
40 years after the Veteran's separation from service.  There is 
no competent and credible medical evidence which relates the 
Veteran's current bilateral foot and ankle disabilities to any 
in-service foot problems, or to ill-fitting boots in service.  
The Veteran's peripheral neuropathy is shown to be related to his 
nonservice-connected diabetes mellitus; and arthritis of the 
bilateral ankles is not shown to be related to the Veteran's use 
of ill-fitting shoes in service.

C.  Conclusion

The Veteran has been diagnosed with tinea pedis and competent 
medical evidence shows that the Veteran's tinea pedis was 
incurred in service.  Resolving the benefit of the doubt in favor 
of the Veteran, the Board concludes that the evidence supports a 
finding that the Veteran has tinea pedis etiologically related to 
active service.

The preponderance of the evidence is against a finding that the 
Veteran has a bilateral foot and/or ankle disability, other than 
tinea pedis, etiologically related to active service.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.


ORDER

Service connection for tinea pedis is granted.

Service connection for a bilateral foot/ankle disorder (other 
than tinea pedis) is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


